[exhibit1003001.jpg]
1 Delta Natural Gas Company, Inc. Notice of Performance Shares Award To: At its
meeting on August XX, XXX1, the Corporate Governance and Compensation Committee
(the “Committee”) of Delta Natural Gas Company, Inc. (the “Company”), authorized
and directed the Company, on the Date of Award set forth below, to issue and
make an award to you of Performance Shares entitling you to receive shares of
the Company’s common stock under the terms and conditions of the Incentive
Compensation Plan (the “Plan”) of the Company and this Notice of Performance
Shares Award. A copy of the Plan was filed with the Securities and Exchange
Commission on March 4, 2010 as an exhibit to Form S-8 and is available on the
Company’s website (deltagas.com). A hard copy is also available upon request.
Contact John B. Brown, Chief Financial Officer, Treasurer and Secretary.
Capitalized terms that are not defined have the meanings given them in the Plan.
Date of Award: August 31, XXX1 Award: Subject to the Performance Period,
Performance Criteria and other restrictions set forth herein, you may receive
between XX,XXX to XX,XXX Performance Shares which will entitle you to receive
one share of the Company’s common stock (“Share”) for each Performance Share.
Performance Period: The period from July 1, XXX1 – June 30, XXX2. Restriction
Period(s): Restriction Period 1 (covers 1/3 of Performance Shares paid): July 1,
XXX2 - August 31, XXX2 Restriction Period 2 (covers 1/3 of Performance Shares
paid): July 1, XXX2 - August 31, XXX3 Restriction Period 3 (covers 1/3 of
Performance Shares paid): July 1, XXX2 - August 31, XXX4 Performance Criteria:
The performance objective of this award is based upon on the Company’s XXX2
audited earnings per share as reported in the Company’s Annual Report on Form
10-K, before any cash bonuses or stock awards, for the year ending June 30, XXX2
(“XXX2 Audited EPS”). Minimum Performance Objective: $ X.XX per share Targeted
Performance Objective: $ X.XX per share Maximum Performance Objective: $ X.XX
per share Minimum Performance Objective Not Met. If the Minimum Performance
Objective is not met, i.e., if the Company does not achieve a XXX2 Audited EPS
of at least $X.XX, the number of Performance Shares will not be determined and
none will vest and you will not be entitled to any Performance Shares hereunder.



--------------------------------------------------------------------------------



 
[exhibit1003002.jpg]
2 Minimum Performance Objective Met or Exceeded. If the Minimum Performance
Objective and all other conditions, including the Conditions to Payment set out
below, are met or exceeded, then you shall receive the following number of
Performance Shares based upon the actual XXX2 Audited EPS: $X.XX – $X.XX XXX2
Audited EPS $X.XX – $X.XX XXX2 Audited EPS $X.XX and over XXX2 Audited EPS
XX,XXX shares XX,XXX shares XX,XXX shares Restrictions and Vesting: Except as
provided in Paragraph 2 under Conditions to Payment, all Performance Shares paid
hereunder shall be in the form of Restricted Stock, which shall vest in 1/3
increments as described below under Conditions on Restrictions. Conditions to
Payment: 1. Payment of Shares. Except as provided in Paragraph 2, your
Performance Shares will be paid in Shares of Restricted Stock, subject to the
restrictions and vesting set forth below, as soon as administratively feasible
after the end of the Performance Period, but no earlier than the filing date of
the Company’s annual report on Form 10-K and no later than September 14 of the
same year. Payment will be made in the form of whole shares of Restricted Stock
in a lump sum payment. You will only receive such number of Shares as are
established under the Performance Criteria. 2. Death, Disability or Retirement
before end of Performance Period and Payment. For purposes of this Paragraph 2
only, the Performance Shares awarded as provided in subsections 2(a), (b), (c)
or (d) shall be in the form of shares of the Company’s common stock and will not
be subject to the Conditions on Restrictions in this Notice of Performance
Shares Award. (a) In the event of your Disability or Retirement before the
Performance Period has ended, the number of Performance Shares to which you
shall be entitled to, if any, shall equal (i) the number of Performance Shares,
if any, you would otherwise be entitled to had you been an active Employee at
the end of the Performance Period (i.e., as adjusted or forfeited based on the
actual Performance Criteria) multiplied by (ii) the portion of the Performance
Period during which you were an active Employee multiplied by (iii) one-third,
and such Performance Shares shall be distributed as soon as administratively
feasible after the end of the Performance Period, but no later than September 13
of the same year; or (b) In the event of your death while an Employee before the
Performance Period has ended, the Company will be assumed to have achieved a
Targeted Performance Objective for the Performance Period in which death occurs,
and the number of Shares your beneficiary shall be entitled to, if any, shall
equal the number of Shares you would otherwise be entitled to had you been an
active Employee at the end of the Performance Period without any further
adjustment, and such Performance Shares shall be distributed within a reasonable
period following death; or (c) In the event of your Disability or Retirement
after the end of the Performance Period, but before the date the Performance
Shares are distributed, the number of Performance



--------------------------------------------------------------------------------



 
[exhibit1003003.jpg]
3 Shares you shall be entitled to, if any, shall be (i) based on the actual
Performance Criteria for the entire Performance Period multiplied by (ii)
one-third; or (d) In the event of your death after the end of the Performance
Period, but before the date the Performance Shares are distributed, the number
of Performance Shares you shall be entitled to, if any, shall be based on the
actual Performance Criteria for the entire Performance Period without any
further adjustment. 3. Other Termination. (a) You shall have no right to receive
payment in respect of Performance Shares if you resign or are otherwise
terminated from the Company before the end of the Performance Period for reasons
other than your death, Disability, or Retirement or following a Change in
Control. (b) You shall have no right to receive payment in respect of
Performance Shares if you resign or are otherwise terminated from the Company
after the end of the Performance Period but before any Performance Shares have
vested if you resign or are otherwise terminated from the Company for reasons
other than your death, Disability, or Retirement or following a Change in
Control. 4. Short-Term Disability; Other Authorized Leaves of Absence. If you
are absent from employment during a Performance Period and you are entitled to
(a) reemployment rights following military service under the Uniformed Services
Employment and Reemployment Rights Act (USERRA) (or any other similar applicable
federal or state law) or (b) sickness allowance and/or short-term disability
benefits under the Company’s employee benefit plans, then your absence shall not
affect your award of Performance Shares, if any. In the event you are absent
from employment during a Performance Period due to an authorized leave of
absence not described in the immediately preceding sentence, the amount or
number of Performance Shares to which you shall be entitled to, if any, shall
equal (i) the amount or number of Performance Shares, if any, to which you would
otherwise be entitled had you been an active Employee during the entire
Performance Period (i.e., as adjusted or forfeited based on the Performance
Criteria) multiplied by (ii) the portion of the Performance Period during which
you were an active Employee (i.e., excluding the period of the authorized leave
of absence) and such Performance Shares shall be distributed and vest following
the end of the Performance Period as set forth in Section 1 above. 5. Adjustment
of Award Due to Demotion or Promotion. The Committee, in its discretion, may
reduce the number of Performance Shares (if the Performance Criteria are met) in
the event you are demoted during a Performance Period, or grant additional
Performance Shares (if the Performance Criteria are met) in the event you are
promoted during a Performance Period. 6. Restriction on Payment of Awards. No
distributions in respect of Performance Shares shall be made, and such
distribution shall be forfeited, if at the time a distribution would otherwise
have been made:



--------------------------------------------------------------------------------



 
[exhibit1003004.jpg]
4 (a) The regular quarterly dividend on any outstanding common or preferred
shares of the Company has been omitted and not subsequently paid prior to or on
September 15, XXX2; or (b) The consolidated net income of the Company for the
fiscal year ending June 30, XXX2 is less than the sum of (i) the aggregate
amount to be distributed plus (ii) dividends on all outstanding preferred and
common shares of the Company applicable to such twelve-month period (either
paid, declared or accrued at the most recently paid rate). Conditions on
Restrictions: 7. Restricted Stock. Except as provided in Paragraph 2 under
Conditions to Payment, Performance Shares paid hereunder shall be in the form of
Restricted Stock which will vest and the restrictions thereon will lapse in 1/3
increments each year beginning on August 31, XXX2, and annually each August 31
thereafter until fully vested as long as the Recipient is an Employee throughout
each such Restriction Period. If the Performance Criteria is not met, you will
not receive any Restricted Stock. 8. Restrictions. Except as otherwise provided
in this Agreement, the Shares of Restricted Stock granted hereunder may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the termination of the applicable Restriction Period. Except as otherwise
provided herein and subject to the Plan, if you resign, are otherwise terminated
from the Company, prior to the end of the Restriction Period, you will forfeit
all interests in the applicable Restricted Stock. All rights with respect to the
Restricted Stock granted to you shall be exercisable during your lifetime only
by you or your guardian or legal representative. 9. Removal of Restrictions.
Restricted Stock paid hereunder shall become freely transferable by you after
the last day of the applicable Restriction Period. 10. Voting Rights. During the
Restriction Period, you may exercise full voting rights with respect to the
Restricted Stock subject thereto. 11. Dividends and Other Distributions. During
the Restriction Period, you shall be entitled to receive all dividends and other
distributions paid with respect to the applicable Restricted Stock. If any such
dividends or distributions are paid in Shares, the Shares shall be subject to
the same restrictions on transferability and forfeitability as the Restricted
Stock with respect to which they were distributed. 12. Death, Disability,
Attainment of Age 67 or Retirement after Payment but before end of Restriction
Period. Except as otherwise provided in this Notice, in the event of your death,
Disability, or Retirement while an Employee, the following shall apply: (a)
Disability and Retirement. In the event of your Disability or Retirement (except
in certain limited situations described in Section 12(c) below) before the
Restriction Period has ended, the restrictions on the Shares shall be removed
upon expiration of the Restriction Period, and the number of Shares you shall be
entitled to, if any, shall equal (i) the number of Shares, if any, you would
otherwise be entitled to had you been an active Employee at the end of the



--------------------------------------------------------------------------------



 
[exhibit1003005.jpg]
5 Restriction Period multiplied by (ii) the portion of the Restriction Period
you were an active Employee; or (b) Death. In the event of your death before the
Restriction Period has ended, the restrictions on the Shares shall be removed
upon your date of death, and the number of Shares you shall be entitled to, if
any, shall equal the number of Shares contingently granted to you, without any
further adjustment. (c) Attainment of Age 67. In the event of your employment
beyond the “normal retirement age” as defined under the defined benefit plan
sponsored by the Company but before the Restriction Period has ended, then the
restrictions on the Shares shall be removed upon the attainment of age 67. The
number of Shares you shall be entitled to, if any, shall equal the number of
Restricted Shares contingently granted to you, without any further adjustment.
Change of Control: 13. Change in Control. Upon a Change in Control Performance
Shares previously granted shall be immediately vested and not subject to
forfeiture due to any subsequent termination from employment. Upon a change in
Control, Restrictions on Restricted Stock shall be eliminated as of such event.
If the Change in Control occurs before the end of the Performance Period, the
amount of the Performance Shares shall be determined assuming the Company has
achieved the Targeted Performance Objective and, the amount shall then be
multiplied by the portion of the Performance Period for which you were an active
Employee hereunder. If the Change in Control occurs after the end of the
Performance Period but before the Performance Shares are paid, the amount
payable shall be determined based on the actual performance objective achieved.
In either case payment of the Performance Shares shall be made as soon as
practicable following the Change in Control but no later than the close of the
seventy five (75) day period following the earlier of the end of the Performance
Period or the Change in Control. Recovery of Stock: 14. If you are or become
subject to the terms of the Company’s Compensation Recovery Policy (the
“Policy”), as such Policy may be amended from time to time, including amendments
adopted in order to conform to the requirements of Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and any resulting rules issued by
the SEC or national securities exchanges thereunder, then the Performance Shares
and Restricted Stock granted hereunder shall also be subject to such Policy.
Accordingly, if the Committee determines that recovery of compensation under
such Policy is due, then the Committee will determine the percentage of your
total Performance Shares and Restricted Stock that is recoverable (the
“Recoverable Percentage”) and the following shall occur:  the Performance
Shares and Restricted Stock equal to the Recoverable Percentage granted
hereunder shall automatically terminate and be forfeited effective on the date
of such determination; and



--------------------------------------------------------------------------------



 
[exhibit1003006.jpg]
6  all shares of Common Stock equal to the Recoverable Percentage that you
acquired pursuant to this Agreement (or other securities into which such shares
have been converted or exchanged) shall be returned to the Company or, if no
longer held by you, then you shall pay to the Company, without interest, all
cash, securities or other assets received by you from the sale or transfer of
such stock or securities. If you received nominal or no consideration on
transfer of the Common Stock (e.g. a gift) then in connection with such
recovery, you shall pay to the Company the market value of the Common Stock at
the time of the transfer. Definitions: 14. Definitions. The following terms used
in this Notice of Performance Shares Award will have the meanings indicated: (a)
“Change in Control” shall have the same meaning as such term or similar term is
defined by your individual agreement with the Company which relates to your
compensation and benefits upon the occurrence of a change in ownership of the
Participating Company or similar event. In the event there is no such agreement,
“Change in Control” shall mean: (i) The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of twenty percent (20%) or more of either
(A) the then outstanding shares of Common Stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute an acquisition of control: any
acquisition directly from the Company (excluding an acquisition by virtue of the
exercise of a conversion privilege), any acquisition by the Company, any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or any
acquisition by any corporation pursuant to a reorganization, merger, share
exchange or consolidation, if, following such reorganization, merger or
consolidation, the conditions described in clauses (A), (B) and (C) of
subsection (iii) of this section are satisfied; or (ii) Individuals who, as of
the Effective Date, constitute the Board of Directors (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or



--------------------------------------------------------------------------------



 
[exhibit1003007.jpg]
7 (iii) Consummation of a reorganization, merger, share exchange or
consolidation, in each case, unless, following such reorganization, merger,
share exchange or consolidation, (A) more than fifty percent (50%) of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger, share exchange or consolidation and
the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such reorganization, merger, share exchange or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, share exchange or
consolidation, of the Outstanding Company Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding the Company, any
employee benefit plan or related trust of the Company, or such corporation
resulting from such reorganization, merger, share exchange or consolidation and
any Person beneficially owning, immediately prior to such reorganization,
merger, share exchange or consolidation, directly or indirectly, twenty percent
(20%) or more of the Outstanding Company Common Stock or Outstanding Voting
Securities, as the case may be) beneficially owns, directly or indirectly,
twenty percent (20%) or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger,
share exchange or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (C) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization,
merger, share exchange or consolidation were members of the Incumbent Board at
the time of the execution of the initial agreement providing for such
reorganization, merger, share exchange or consolidation; or (iv) Approval by the
shareholders of the Company and consummation of (A) a complete liquidation or
dissolution of the Company or (B) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition (1) more than
fifty percent (50%) of, respectively, the then outstanding shares of common
stock of such corporation and the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding the Company and any employee benefit plan or related trust of the
Company, or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, twenty percent
(20%) or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, twenty percent (20%) or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (3) at least



--------------------------------------------------------------------------------



 
[exhibit1003008.jpg]
8 a majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company; or (v) The closing, as defined in the documents relating
to, or as evidenced by a certificate of any state or federal governmental
authority in connection with, a transaction approval of which by the
shareholders of the Company would constitute a “Change in Control” under
subsection (iii) or (iv) of this Section. Notwithstanding (a) above, if your
employment is terminated before a Change in Control as defined in this Section
and you reasonably demonstrate that such termination (i) was at the request of a
third party who has indicated an intention or taken steps reasonably calculated
to effect a “Change in Control” and who effectuates a “Change in Control” or
(ii) otherwise occurred in connection with, or in anticipation of, a “Change in
Control” which actually occurs, then for all purposes of this Notice of
Performance Shares Award, the date of a “Change in Control” with respect to you
shall mean the date immediately prior to the date of such termination of your
employment. (b) “Disability” shall mean (a) your mental or physical disability
that is defined as “Disability” under the terms of the long-term disability plan
sponsored by the Company and in which you are covered, as amended from time to
time in accordance with the provisions of such plan; or (b) a determination by
the Committee, in its sole discretion, of total disability (based on medical
evidence) that precludes you from engaging in a full-time position at the
Company for wage or profit for at least twelve months and appears to be
permanent. All decisions by the Committee relating to your Disability (including
a decision that you are not disabled), shall be final and binding on all
parties. (c) “Retirement” shall mean the termination of your employment
consistent with the provisions for early or normal retirement under the defined
benefit pension plan sponsored by the Company. Notwithstanding the foregoing,
“Retirement” before you are eligible for normal retirement under such plan shall
require prior approval by the Committee. 15. Conflicts. If there is a conflict
between the terms of this Notice of Performance Shares Award and the Plan, the
Plan shall control. DELTA NATURAL GAS COMPANY, INC. By: Its:
________________________________________ [Signature of Participant]
005522.135297/4133863.4



--------------------------------------------------------------------------------



 